
	

113 HR 5290 IH: COMMUTE Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5290
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Heck of Washington (for himself, Mr. Jones, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To establish a Military Community Infrastructure Program to provide grants for transportation
			 infrastructure improvements in military communities, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Creating Opportunities for Military Members to Use Transportation Efficiently Act of 2014 or the COMMUTE Act of 2014.
		2.Military Community Infrastructure Program
			(a)EstablishmentNot later than 6 months after the date of enactment of this Act, the Secretary shall establish a
			 Military Community Infrastructure Program under which the Secretary may
			 provide grants to eligible entities for transportation infrastructure
			 improvement projects in military communities.
			(b)ApplicationTo be eligible for a grant under the Program, an eligible entity shall submit to the Secretary an
			 application at such time, in such form, and containing such information as
			 the Secretary may require.
			(c)Eligible projects
				(1)In generalGrants awarded under the Program may be used for transportation infrastructure improvement
			 projects, including—
					(A)the construction of roads;
					(B)the construction of mass transit and parking facilities;
					(C)the construction of, or upgrades to, pedestrian access and bicycle access; and
					(D)upgrades to public transportation systems.
					(2)LocationTo be eligible for a grant under the Program, a project described in paragraph (1) shall be—
					(A)related to improving access to a military installation, as determined by the Secretary; and
					(B)in a location that is—
						(i)within or abutting an urbanized area (as designated by the Bureau of the Census); and
						(ii)designated as a growth community by the Office of Economic Adjustment.
						(d)ConsiderationsIn awarding grants under the Program, the Secretary shall give consideration to—
				(1)the magnitude of the problem addressed by the project;
				(2)the proportion of the problem addressed by the project that is caused by military installation
			 growth since the year 2000;
				(3)the number of servicemembers and civilian employees of the Department of Defense affected by the
			 problem addressed by the project;
				(4)the size of the community affected by the problem addressed by the project;
				(5)the ability of the relevant eligible entity to execute the project; and
				(6)the extent to which the project resolves the transportation problem addressed.
				(e)Federal ShareThe Federal share of the cost of a project carried out using grant amounts made available under the
			 Program may not exceed 80 percent.
			3.Traffic Impact Study
			(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall conduct a
			 traffic impact study for any urbanized area (as designated by the Bureau
			 of the Census) that expects a significant increase in traffic related to a
			 military installation within or abutting the urbanized area.
			(b)ContentsA traffic impact study under subsection (a) shall determine any transportation improvements needed
			 because of an increase in the number of military personnel, including
			 study of commute sheds affected by installation-related traffic.
			(c)ConsultationIn developing a traffic impact study under subsection (a), the Secretary shall consult with—
				(1)the metropolitan planning organization or regional transportation planning organization with
			 jurisdiction over the urbanized area; and
				(2)the commander of the appropriate military installation.
				4.DefinitionsIn this Act:
			(1)Eligible entityThe term eligible entity means—
				(A)a State or political subdivision thereof;
				(B)an owner or operator of public transportation;
				(C)a local governmental authority (as such term is defined in section 5302 of title 49, United States
			 Code);
				(D)a metropolitan planning organization; or
				(E)a regional transportation planning organization.
				(2)Metropolitan planning organization and regional transportation planning organizationThe terms metropolitan planning organization and regional transportation planning organization have the meanings given those terms in section 134(b) of title 23, United States Code.
			(3)SecretaryThe term Secretary means the Secretary of Defense, acting through the Director of the Office of Economic Adjustment.
			(4)StateThe term State means each of the several States, the District of Columbia, and any territory or possession of the
			 United States.
			5.Authorization of appropriationsThere is authorized to be appropriated, to carry out this Act, $200,000,000 for fiscal year 2015
			 and $100,000,000 for each of fiscal years 2016 through 2019, to remain
			 available until expended.
		
